Citation Nr: 1451421	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1964 to December 1968, including during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the U.S. Navy during the Vietnam War aboard the USS Boston, which spent time in Da Nang Harbor.

2. The record does not show that the Veteran set foot in the Republic of Vietnam or served on a ship patrolling the rivers in country.

3. There is no medical evidence which links the Veteran's current diabetes mellitus, type II, to his military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination with respect to his claim of service connection for diabetes mellitus, because there is no evidence or assertion that this disability was manifested in service or within a year of service separation, nor is there any medical evidence linking the disability to his military service.  The record shows that the Veteran was not diagnosed with diabetes mellitus until 2007, nearly 40 years after service separation.  As is discussed in greater detail below, the Veteran is not shown to have had exposure to Agent Orange in service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, § 1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 2013).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The Veteran has been informed of these manual provisions.

Notwithstanding the aforementioned provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Veteran seeks service connection for diabetes mellitus, type II, which was diagnosed in 2007 and which he attributes to exposure to herbicides such as Agent Orange during his military service.  The record shows that he served in the U.S. Navy during the Vietnam War aboard the USS Boston, a ship which made frequent voyages to the coastal water of Vietnam.  However, the Veteran has never asserted and the evidence of record does not show that he ever set foot on land in Vietnam.  

While the law presumes that any Veteran who set foot on Vietnamese soil during the period of war was exposed to Agent Orange, a presumption that triggers service connection for diabetes mellitus, type II, as a matter of law, the same does not apply to service aboard ship.  As explained above, naval service aboard ships during the Vietnam War is separated into "blue water" and "brown water" service, with only "brown water" service falling under the umbrella of the presumption.  The list of ships does not include the USS Boston and the "blue water" port of Da Nang is likewise not included.

The Veteran's DD-214 shows a Vietnam Service Medal (VSM).  The medal is commendable and shows that the Veteran served within the hazardous duty area associated with the war, but it is not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, supra.  The Veteran's contentions that his ship went up the rivers, or that he piloted a ship's launch up the rivers, is not supported by the evidence of record and thus does not establish "brown water" service here.  

The Veteran submitted a copy of a non-precedential Board decision from August 2008 which granted service connection for diabetes mellitus under very similar circumstances.  The claimant in that case had served with the Veteran on the same ship during the same time frame and likewise admitted that he had not set foot on land in Vietnam.  However, a Veterans Law Judge in that instance found that the ship's presence at a wharf in Da Nang harbor that was attached to land was sufficient to constitute service in Vietnam.  While the Board has considered the arguments outlined in that case, they are not considered applicable here.  More recent legal authority and administrative guidance has reaffirmed the position of VA that mere presence in Da Nang harbor, without setting foot on the landmass of Vietnam or engaging in "brown water" service on a ship listed in the M21-MR or other official registry is not sufficient to satisfy the requirements for presumptive exposure to Agent Orange under 38 U.S.C.A. § 1116.

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The Veteran has contended that his ship drew sea water contaminated with dioxin run off from the rivers and streams and that the equipment on board ship was not able to filter the dioxins from the water, such that the water for drinking and making coffee was contaminated.  He is competent to describe his service and there is no evidence that he is not credible in regard to his consumption of water and coffee made from water drawn from the coastal waters of Vietnam and processed by on-board equipment.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  However, there is no evidence showing that the Veteran has the expertise to determine if the water consumed was in fact contaminated by dioxins or if it had been sufficiently processed by the ship's equipment.  Nor has he provided any scientific or other reports which speak to this assertion.  The service department has not been able to confirm that there was any exposure to tactical herbicides for any ships off the coast of Vietnam.  The statements are speculative at best, as there is no showing of any evidence establishing exposure.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  Thus, the Board finds the Veteran is not competent to assert that he was exposed to Agent Orange during service and his statements to the contrary are of no probative value.  

The Board has also considered the question of service connection for diabetes mellitus based on other theories of entitlement.  The record does not show that the Veteran was treated for symptoms of diabetes mellitus in service.  Nor was it manifested within the first year after service separation; rather, it was diagnosed nearly 35 years later, in 2007.  As such, it does not fall under the presumption of 38 C.F.R. §§ 3.307 and 3.309.  Nor has the Veteran provided any medical evidence to suggest a link between the disability and service beyond the assertions regarding Agent Orange exposure.  Excluding presumptive theories of entitlement, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of such evidence, the preponderance of the evidence is against the claim under all theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran also seeks service connection for bilateral hearing loss and tinnitus.  He was provided a VA examination in June 2009, but later disputed the lay history as recorded and considered by the examiner.  He was afforded a second examination in February 2014, but it did not yield valid audiometric test results and the examiner did not include either the lay history statement or an opinion.  However, records show that the Veteran was clinically evaluated at VA for hearing loss by the same examiner without incident in February 2013; unfortunately, the report of that evaluation did not include the audiometric test results or an opinion as to etiology.  Given the nature of the Veteran's claims, it is critical that another attempt be made to obtain both clear audiometric test results and an expert opinion on etiology.


Accordingly, the case is REMANDED for the following action:

Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current bilateral hearing loss and tinnitus were incurred in or aggravated by his military service, to include hazardous noise exposure.  

The examiner should include in the record the lay history provided by the Veteran and the results of any audiometric testing conducted.  In the event that valid audiometric test results cannot be obtained, the examiner should nonetheless review the Veteran's records, including prior audiometric testing, and render an opinion as to etiology based on such prior evidence.  The opinion provided should address the lay history recited by the Veteran as well as the written statements regarding his duties in service and noise exposure in service and since service separation.  The opinion should also specifically address the etiology of the Veteran's tinnitus, including the lay history provided at the clinical evaluation in February 2013.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


